Jonathan Schwalb, Esq.
Friedman Vartolo LLP
85 Broad Street, Suite 501
New York, New York 10004
Attorneys for SN Servicing Corporation as Servicer for
U.S. Bank Trust National Association, as Trustee of the
Lodge Series III Trust
P: (212) 471-5100
Bankruptcy@FriedmanVartolo.com

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
-------------------------------------------------------------------X
                                                                   :
 IN RE:                                                            :   CASE NO.: 17-29098
                                                                   :
 Denise E. Buzz                                                    :   CHAPTER: 13
                                                                   :
 Debtors                                                           :   HON. JUDGE.:
                                                                   :   Andrew B. Altenburg Jr.
                                                                   :
                                                                   :   HEARING DATE:
                                                                   :
                                                                   :   AUGUST 20, 2019 AT 10:00 AM
                                                                   :
-------------------------------------------------------------------X

                           MOTION FOR RELIEF FROM THE
                      AUTOMATIC STAY REGARDING REAL PROPERTY

        SN Servicing Corporation as Servicer for U.S. Bank Trust National Association, as
Trustee of the Lodge Series III Trust, (“Movant”) hereby moves this Court, pursuant to 11 U.S.C.
362(d), for relief from the automatic stay with respect to certain real property of the Debtor
having an address of 111 Washington Avenue, Borough of Runnemede, NJ 08078, (the
“Property”), for all purposes allowed by law, the Note (defined below), the Mortgage (defined
below), and applicable law. In support of this Motion, Movant respectfully states:
                                        FACTUAL HISTORY
         1.    A Petition under Chapter 13 of the United States Bankruptcy Code was filed with
respect to the Debtor on September 20, 2017.
        2.     The Non-Filing Co-Debtor has executed and delivered or is otherwise obligated
with respect to that certain promissory note in the original principal amount of $141,600.00 (the
“Note”). A copy of the Note is attached hereto as Exhibit A.
        3.     Pursuant to the certain Mortgage (the “Mortgage”), all obligations (collectively,
the “Obligations”) of the Non-Filing Co-Debtor under and with respect to the Note and Mortgage
are secured by the Property. A copy of the Mortgage is attached hereto as Exhibit B.
        4.     All rights and remedies under the Mortgage have been assigned to the Movant
pursuant to that certain assignment of Mortgage, a copy of which is attached hereto as Exhibit
C.
        5.     In addition to the other amounts due to Movant reflected in this Motion, as of the
date hereof, in connection with seeking the relief requested in this Motion, Movant has also
incurred $850.00 in legal fees and $181.00 in filing costs.


                                        LEGAL ARGUMENT
        6.     Pursuant to 11 U.S.C. §362 (d)(1), the court shall enter an order granting a secured
creditor relief from the automatic stay for cause “including the lack of adequate protection of an
interest in property of such party and interest.”
        7.     Specifically, courts have found cause for the granting of relief from an automatic
stay where the debtor has failed to make post-petition mortgage payments as they become due. In
Re Michael Lancelot Taylor, 151 B.R. 646,648 (Bankr. E.D.N.Y. 1993).
        8.     As is shown in attached Exhibit D, Certification RE Post-Petition Payment
History the Debtor(s) is/are in post-petition default for a total of $31,846.10.
        9.     Oral argument is waived.


WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the stay
and granting the following:
         1.   Relief from the stay for all purposes allowed by law, the Note, the Mortgage and
applicable law, including but not limited to allowing Movant and any successor or assigns to
proceed under applicable non-bankruptcy law to enforce its remedies to foreclose upon and
obtain possession of the Property.
         2.   That the Order be binding and effective despite any conversion of this bankruptcy
case to another case under any other chapter of Title 11 of the United States Code.
         3.   Additionally, Movant seeks relief from the Co-Debtor stay pursuant to 11 U.S.C.
1301(c). Section 1301 (c)(1) provides that the Co-Debtor stay shall be lifted where, as between
the Debtor and Co-Debtor, the Co-Debtor received the consideration for the claim held by
Secured Creditor.
         4.   For such other relief as the Court deems proper.


Dated: New York, NY
       July 30, 2019

                                             By: /s/ Jonathan Schwalb
                                             Jonathan Schwalb, Esq.
                                             FRIEDMAN VARTOLO LLP
                                             Attorneys for SN Servicing Corporation as Servicer
                                             for U.S. Bank Trust National Association, as
                                             Trustee of the Lodge Series III Trust
                                             85 Broad Street, Suite 501
                                             New York, New York 10004
                                             T: (212) 471-5100
                                             F: (212) 471-5150
